                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION



NOKIA TECHNOLOGIES OY,
Plaintiff,

v.
                                                CIVIL ACTION NO. 19-CV-427
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

Defendants.


                      REPLY IN SUPPORT OF DEFENDANT LENOVO
                       (UNITED STATES) INC.’S MOTION TO STAY




WBD (US) 50168892v1
          Case 5:19-cv-00427-BO Document 117 Filed 09/15/20 Page 1 of 4
       Lenovo United States’ Motion to Stay (ECF 89, the “Motion”) is ripe for the Court’s

consideration and should be granted in its entirety.

       1.       Nokia does not oppose Lenovo United States’ request to stay this case with

respect to all patents, and admits that “the parties and Court can save resources by staying this

case until the ITC investigation is concluded.” (ECF 116 ¶¶ 1, 2.)

       2.       Nokia also confirms that it intends to proceed with the parties’ mediation with

Judge Linares scheduled for September 21, 2020. (Id. ¶ 3.)

       Accordingly, Lenovo United States’ Motion to stay all deadlines in this matter except for

the September 21, 2020 mediation deadline should be granted.1




1
        Nokia purports to “reserve[] its rights” to seek to lift the discretionary stay if “Lenovo
and/or its H.264-related suppliers file any separate actions relating to the claims or issues in this
case against Nokia.” ECF 116 ¶ 4. Nokia does not provide any reason why such a hypothetical
future case would change the calculus regarding whether a discretionary stay of this case is
warranted and in the interest of judicial economy. It would not. In any event, Nokia’s attempted
reservation of rights need not delay resolution of Lenovo United States’ motion, as Nokia does
not oppose the requested stay and the Court can decide whether any future request to lift the stay
is warranted under the circumstances (just as it would with any other request to lift a stay).

                                                  2
WBD (US) 50168892v1
            Case 5:19-cv-00427-BO Document 117 Filed 09/15/20 Page 2 of 4
 DATED: September 15, 2020                  Respectfully submitted,

                                            /s/ Jacob S. Wharton
                                            Hayden J. Silver III, NCSB No. 10037
                                            WOMBLE BOND DICKINSON (US) LLP
                                            555 Fayetteville Street, Suite 1100
                                            P.O. Box 831
                                            Raleigh, North Carolina 27601
                                            Telephone: (919) 755-2188
                                            E-mail: jay.silver@wbd-us.com

                                            Jacob S. Wharton, NCSB No. 37421
                                            Ana J. Friedman, NCSB No. 53117
                                            WOMBLE BOND DICKINSON (US) LLP
                                            One West 4th Street
                                            Winston-Salem, North Carolina 27101
                                            Telephone: (336) 747-6609
                                            E-mail: jacob.wharton@wbd-us.com
                                                    ana.friedman@wbd-us.com

                                            William F. Lee
                                            Richard W. O’Neill
                                            Sarah R. Frazier
                                            WILMER CUTLER PICKERING HALE
                                            AND DORR LLP
                                            60 State Street
                                            Boston, Massachusetts 02109
                                            Telephone: (617) 526-6000
                                            Email: william.lee@wilmerhale.com
                                                   richard.o’neill@wilmerhale.com
                                                   sarah.frazier@wilmerhale.com

                                            Todd C. Zubler
                                            WILMER CUTLER PICKERING HALE
                                            AND DORR LLP
                                            1875 Pennsylvania Avenue NW
                                            Washington, DC 20006
                                            Telephone: (202) 663-6000
                                            Email: todd.zubler@wilmerhale.com


                                            Counsel for Lenovo (United States) Inc.




                                        3
WBD (US) 50168892v1
          Case 5:19-cv-00427-BO Document 117 Filed 09/15/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, a true and correct copy of the above and
foregoing REPLY IN SUPPORT OF LENOVO (UNITED STATES) INC.’S MOTION TO
STAY was electronically filed with the Clerk of Court using the CM/ECF system, which will
send notification to the attorneys of record for all parties.



                                                   /s/ Jacob S. Wharton
                                                   Hayden J. Silver III, NCSB No. 10037
                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   555 Fayetteville Street, Suite 1100
                                                   P.O. Box 831
                                                   Raleigh, North Carolina 27601
                                                   Telephone: (919) 755-2188
                                                   E-mail: jay.silver@wbd-us.com

                                                   Jacob S. Wharton, NCSB No. 37421
                                                   Ana J. Friedman, NCSB No. 53117
                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   One West 4th Street
                                                   Winston-Salem, North Carolina 27101
                                                   Telephone: (336) 747-6609
                                                   E-mail: jacob.wharton@wbd-us.com
                                                           ana.friedman@wbd-us.com

                                                   Counsel for Lenovo (United States) Inc.




                                               4
WBD (US) 50168892v1
          Case 5:19-cv-00427-BO Document 117 Filed 09/15/20 Page 4 of 4
